566 P.2d 1167 (1977)
Application of FUN COUNTRY DEVELOPMENT AUTHORITY for Approval of Proposed $1,250,000 Fun Country Development Authority First Mortgage Revenue Notes.
No. 50942.
Supreme Court of Oklahoma.
July 12, 1977.
Floyd, Brandenburg & Rogers, Norman, for petitioner.
DOOLIN, Justice.
This case is submitted on an original and uncontested application by petitioner. Fun Country Development Authority, asks this court to assume jurisdiction and determine the validity of promissory revenue notes or bonds issued to finance the construction, development and expansion of certain television properties. The application further seeks determination of whether the development and expansion of television capabilities as herein contemplated are the proper subjects for a public trust under 60 Ohio St. 1971 § 176 et seq, as amended.
There can be no doubt that this court has in the past assumed jurisdiction and granted relief under exact or similar circumstances; see Application of Southern Oklahoma Development Trust, 470 P.2d 572 (Okl. 1970) and In Re: Application of Board of Education of Western Heights Independent School District No. 41, Oklahoma County, Oklahoma, 565 P.2d 677 (Okl. 1977).
Today we decline to follow these precedents on the grounds that we will issue no further advisory opinions. This is not to say, however, that this court lacks such jurisdiction. The last cited case is but the most recent of a series that should end, and our holding shall not be interpreted as a challenge to such previous opinions or orders of this court.
We are not unmindful of Shotts v. Hugh, 551 P.2d 252 (Okl. 1976) and Morrison v. Ardmore Industrial Development Corporation, 444 P.2d 816 (Okl. 1968); but point out that in these cases a justiciable controversy existed and that fact together with the public importance of the matter dictated assumption of jurisdiction and granting of relief.
No controversy is here presented, no contest or challenge as to procedure is made.
We decline to issue an advisory opinion.
*1168 JURISDICTION ASSUMED; RELIEF DENIED.
HODGES, C.J., and WILLIAMS, BERRY and BARNES, JJ., concur.
LAVENDER, V.C.J., and SIMMS, J., concur in result.